Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
Claims 1-24 are pending. 
Claims 1-12 and 22-24 are withdrawn. 
Claims 13-21 are examined as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley (US 4,498,462 A as newly recited) in view of Jarvis (US 2009/0233375 A1 as previously recited).
With respect to claim 13, Henley discloses of a fluidized bed therapy apparatus (Figures 1-4) that is capable of performing a method of reaching and maintaining a substantially uniform desired temperature of a biologic sample (i.e. arm, legs and other parts of the body, whether human or animals, using a fluidized solids bed as the heat; Col. 1, lines 12-42) in a fluidized bed 15, 30 (Col. 3, lines 16-52; Figures 1-4) comprising: inserting a plurality of solid particles 30 in a chamber 15 within an air 
However, Henley is silent regarding optimizing void space wherein the plurality of beads adjacent one another and having an aspherical shape comprising a hemispherical cap and a spherical cap adjacent the hemispherical cap along a common and identical base wherein the hemispherical cap comprises a smaller radius than the spherical cap, and the plurality of beads defining a bead bed; and inserting a biological sample within the bead bath to reach and maintain a substantially uniform desired temperature of the biologic sample.  
Jarvis teaches of optimizing void space wherein the plurality of beads adjacent one another and having an aspherical shape (Para. 0063, 0082 and 0087; Figures 3-7) i.e. the aspherical shape claimed is interpreted as an egg shape or avocado shape; Para. 0094-0097; Figures 1-10); and inserting a biological sample (50) within the bead bath (20) to reach and maintain a substantially uniform desired temperature of the biologic sample (50) (i.e. specimen vessel; Para. 0082-0083; Figures 1 and 12). The advantage of combining the teachings of Henley in that of Jarvis is that doing so would provide the ability of the pellets to conform to varied sizes and shapes of vessels placed in the laboratory thermal tub, thus allowing the vessel and its contained specimen to reach the intended temperature.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley with Jarvis, by modifying the shapes of the beads in bed as taught by Henley, with the incorporation of the shapes of the beads as taught by Jarvis, thereby providing the ability of the pellets to conform to varied sizes and shapes of vessels placed in the laboratory thermal tub, thus allowing the vessel and its contained specimen to reach the intended temperature.

Claims 14-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley (US 4,498,462 A as newly recited) in view of Jarvis (US 2009/0233375 A1 as previously recited) as applied to claim 13 above, and further in view of Adamski et al (US Patent 5,185,126 A as previously recited).
With respect to claim 14, Henley in view of Jarvis, as applied by claim 13, discloses that the drawing step comprises activating a fan 35 disposed in the recirculation pathway 15-17 in a position to draw the air from the chamber 15 through the at least one air extraction port 22b by activating a motor 35 attached to the fan 35, the motor 35 and a power source 59 and a controller  (Col. 2, lines 4-17; Col. 3, lines 3-15; Figures 1-4).
Henley in view of Jarvis is silent regarding that the motor being attached to a power source and a controller. 
Adamski et al discloses that the drawing step comprises a motor 46 attached to the fan 45, 48, the motor 46 being attached to a power source 59 and a controller 61 (Col. 7, lines 17-25; Col. 14, line 33 thru Col. 15, line 5; Figures 1-4). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by modifying the electrical relationship of the compressor, power source and control means as taught by Henley in view of Jarvis, with the incorporation of the electrical relationship between the blower, power source and control compartment as taught by Adamski et al, thereby providing continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.

With respect to claim 15, Henley in view of Jarvis, as applied by claim 14, does not explicitly discloses that the drawing step comprises activating at least one thermal element disposed within the air recirculation system, the at least one thermal element being connected to the power source and the controller.
Adamski et al discloses that the heating step comprises activating at least one thermal element 60 disposed within the air recirculation system 22, the at least one thermal element 60 being connected to the power source 59 and the controller 61 (Col. 7, lines 51-65; Col. 15, line 55 thru Col. 16, line 16; Figures 1-7). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by adding to the electrical relationship of the compressor, power source and control means as taught by Henley in view of Jarvis, with the incorporation of the heating element to the electrical relationship between the blower, power source and the control compartment as taught by Adamski et al, thereby providing continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.

	With respect to claim 16, Henley in view of Jarvis, as applied by claim 15, does not explicitly discloses that the drawing step comprises providing the at least one thermal element is disposed within the recirculation pathway.
Adamski et al discloses that the at least one thermal element 60 is disposed within the recirculation pathway 22 (Col. 7, lines 51-65; Col. 15, line 55 thru Col. 16, line 16; Figures 1-7). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by adding to the electrical relationship of the compressor, power source and control means as taught by Henley in view of Jarvis, with the incorporation of the heating element to the electrical relationship between the blower, power source and control compartment as taught by Adamski et al, thereby providing continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.

With respect to claim 17, Henley in view of Jarvis, as applied by claim 15, does not explicitly discloses that the sensing step comprises sending temperature data to the controller from at least one thermal sensor disposed within the recirculation pathway.
Adamski et al discloses that the sensing step comprises sending temperature data to the controller 61 from at least one thermal sensor 62-64 disposed within the recirculation pathway 22 (Col. 8, lines 12-55; Figures 1-5). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by adding to the electrical relationship of the thermostat, power source and control means as taught by Henley in view of Jarvis, with the incorporation of the temperature sensor to the electrical relationship between the power source and control compartment as taught by Adamski et al, thereby providing continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.

With respect to claim 18, Henley in view of Jarvis, as applied by claim 15, does not explicitly discloses that the sensing step comprises sending temperature data to the controller from at least one thermal sensor disposed within the chamber.
Adamski et al discloses that the sensing step comprises sending temperature data to the controller 61 from at least one thermal sensor 64 disposed within the chamber 16 (Col. 8, lines 25-35; Figures 1-5). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by adding to the electrical relationship of the thermostat, power source and control means as taught by Henley in view of Jarvis, with the incorporation of the temperature sensor to the electrical relationship between the power source and control compartment as taught by 

With respect to claim 19, Henley in view of Jarvis, as applied by claim 17, does not explicitly discloses that the sensing step comprises the at least one thermal sensor is disposed in close proximity to the at least one air injection port.
Adamski et al discloses that the at least one thermal sensor 62 is disposed in close proximity to the at least one air injection port 37 (Col. 8, lines 12-19; Figures 1 and 4). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by modifying the location of the thermostat within the heating apparatus as taught by Henley in view of Jarvis, with the incorporation of the position of the temperature sensor within the recirculation chamber as taught by Adamski et al, thereby providing continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.

	With respect to claim 20, Henley in view of Jarvis, as applied by claim 17, does not explicitly discloses that the sensing step comprises the at least one thermal sensor is disposed in close proximity to the at least one air extraction port.
	Adamski et al discloses that the at least one thermal sensor 63 is disposed in close proximity to the at least one air extraction port 36 (Col. 8, lines 19-29; Figures 1 
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, by modifying the location of the thermostat within the heating apparatus as taught by Henley in view of Jarvis, with the incorporation of the position of the temperature sensor within the recirculation chamber as taught by Adamski et al, thereby providing continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.

	With respect to claim 21, Henley in view of Jarvis, as applied by claim 13, does not explicitly discloses comprising sealing the air recirculation system from an ambient environment by placing a cover over the chamber to seal the chamber from the ambient environment.
Adamski et al discloses sealing the air recirculation system 22 from an ambient environment by placing a cover 66 over the chamber 16 to seal the chamber 16 from the ambient environment (Col. 9, lines 26-39; Figures 1 and 4). The advantage of combining the teachings of Henley and Jarvis in that of Adamski is that doing so would provide continuous air circulation to maintain a desired temperature to allow the apparatus to function properly.
It would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Henley and Jarvis with Adamski et al, adding to the top of the heating apparatus as taught by Henley in view of Jarvis, the incorporation of .

Response to Amendment
	With respect to the Claim Objection: Applicant’s claim amendment filed on December 06, 2021, has overcome the previous claim objection of the last Office action. 

Response to Arguments
Applicant’s arguments, see on pages 11-12, filed December 06, 2021, with respect to the rejection(s) of claim(s) 13-21 under 35 USC 103(a) over Henley in view of Huynh have been fully considered and are persuasive. The rejection of claims 13-21 under 35 USC 103(a) over Wareham in view of Huynh have been fully considered and are persuasive. Furthermore, the rejection of claims 13-21 under 35 USC 103(a) over Adamski et al in view of Wareham in further view of Huynh have been fully considered and are persuasive. Therefore, the rejections has been withdrawn. However, upon further consideration, a new ground(s) of rejections are made in view of Henley and Jarvis as well as Wareham in view of Jarvis.

Applicant argues: “With regard to Henley, examiner states that Henley discloses a fluidized bed therapy apparatus that is capable of performing a method of reaching and maintaining a substantially uniform desired temperature in a fluidized bed. Examiner states that Henley teaches inserting a plurality of solid particles within the 
Examiner’s response: The examiner respectfully disagrees with applicant’s interpretation that the amended claim 13 is in condition for allowance. Applicant is correct in that Henley discloses a fluidized bed therapy apparatus capable of performing a method of reaching and maintaining a substantially uniform desired temperature in a fluidized bed. Henley teaches of a bead bath made of a mass of particles in which the body part (i.e. a biological sample) may be immersed. Henley teaches of recirculating air from the chamber to at least one air extraction port, then to at least one air injection port and back to the chamber. Henley teaches that the air compressor heats the air disposed within the air recirculation system.  Henley teaches of sensing a temperature of the air in the air recirculation system. Although, Henley fails to teach of a biological sample within the bead bath reaching and maintaining a uniform desired temperature of the biological sample; and to optimizing void space and moderating airflow restriction wherein said plurality of beads adjacent one another having an aspherical shape comprising a hemispherical cap and spherical cap, however Jarvis remedies the deficiencies of Henley. 
Jarvis teaches of inserting a biological sample 50 within the bead bath 20 reaching and maintaining a uniform desired temperature of the biological sample 50  an overall form of smooth symmetrical or nonsymmetrical ellipsoids. The examiner interprets that nonsymmetrical ellipsoids are shapes such as an egg or an avocado (See Figure 6-7 of Jarvis). 
Since Jarvis remedies the deficiencies as taught by Henley, the examiner now rejects claim 13 under 35 USC 103(a) over Henley in view of Jarvis. 

Applicant argues: Examiner has maintained the rejection under 35 U.S.C. Section 103, citing the combination of Wareham and Huynh. Again, applicant incorporates by reference all previous arguments made with regard to the Huynh reference. With regard to Wareham, the reference should be withdrawn, both for what it teaches and because of the current amendments. Wareham is directed to heating glasses in an open container. It relies on Therefore, Wareham should be removed as a reference from this application. The secondary reference does not cure the deficiencies of Wareham the thermal conductivity of the beads to heat the glasses to the desired temperature”, page 13 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation that the amended claim 13 is in condition for allowance. However the previous 35 USC 103 rejection over Wareham in view of Huynh has been withdrawn, because Wareham fails to teach of an air recirculation system and of a biological 

Applicant argues: “Therefore, Adamski does not teach the limitations of applicant's claims. Furthermore, by narrowing Applicant's claims to the reaching and maintaining of a substantially uniform desired temperature of a biologic sample, Applicant believes the instant claims are far out of the purview of anything that Adamski or Wareham contemplate. It is believed that Applicant has overcome all rejections, and the present application should be passed on to allowance. If a telephone conference would help advance the application on to allowance, Examiner is requested to call the undersigned", Office action pages 13-14.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation that the amended claim 13 is in condition for allowance. However the previous 35 USC 103 rejection over Adamski et al in view of Wareham in further view of Huynh has been withdrawn, because Adamski et al is non-analogous art. After further consideration of the amended claim 13, the examiner now rejects claim 13 under 35 USC 103 over Henley in view of Jarvis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 21, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761